Exhibit 10.4

 



EQUITY PURCHASE AGREEMENT

 

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 24, 2020 (the “Execution Date”), by and between Jaguar Health, Inc., a
Delaware corporation (the “Company”), and Oasis Capital, LLC, a Puerto Rico
limited liability company (the “Investor”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Two Million Dollars ($2,000,000.00) of the Company’s Common Stock (as defined
below);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

Article I
CERTAIN DEFINITIONS

 

Section 1.1      RECITALS. The parties acknowledge and agree that the recitals
set forth above are true and correct and are hereby incorporated in and made a
part of this Agreement.

 

Section 1.2      DEFINED TERMS. As used in this Agreement, the following terms
shall have the following meanings specified or indicated (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Agreement” shall have the meaning specified in the preamble hereof.

 

“Available Amount” means, initially, the Maximum Commitment Amount, which amount
shall be reduced by the Investment Amount following each successful Closing,
each time the Investor purchases shares of Common Stock pursuant to an Option 1
Put or Option 2 Put.

 

“Average Daily Trading Volume” shall mean the average trading volume of the
Company’s Common Stock in the ten (10) Trading Days immediately preceding the
respective Put Date.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Claim Notice” shall have the meaning specified in Section 9.3(a).

 

“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees.

 

“Clearing Date” shall be the date on which the Investor receives the Put Shares
as DWAC Shares in its brokerage account.

 

“Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

 

“Closing Certificate” shall mean the closing “Officer’s Certificate” of the
Company in the form of Exhibit B hereto.

 



 - 1 - 

 

 

“Closing Date” shall mean the date of any Closing hereunder.

 

“Commitment Period” shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount,
(ii) March 23, 2023, or (iii) written notice of termination by the Company to
the Investor (which shall not occur at any time that the Investor holds any of
the Put Shares).

 

“Commitment Shares” means 68,807 shares of Common Stock issued by the Company to
the Investor pursuant to Section 6.5 having an aggregate market value, based on
the Minimum Price (as defined by Nasdaq Listing Rules) as of the Execution Date,
of $30,000.

 

“Common Stock” shall mean the Company’s voting common stock, $0.0001 par value
per share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Confidential Information” means any information disclosed by either party to
this Agreement, or their affiliates, agents or representatives, to the other
party to this Agreement, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
formulae, business information, trade secrets, technology, strategies.
prototypes, samples, plant and equipment), which may or may not be designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information. Confidential
Information may also include information disclosed by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no fault, action or inaction of the receiving party;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party’s files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

“Current Report” shall have the meaning set forth in Section 6.4.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 



 - 2 - 

 

 

“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

“Dispute Period” shall have the meaning specified in Section 9.3(a).

 

“Disqualification Event” shall have the meaning specified in Section 4.27.

 

“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.

 

“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.

 

“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s operational arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the
Commitment Shares or Put Shares, as applicable, are otherwise eligible for
delivery via DWAC, and (e) the Transfer Agent does not have a policy prohibiting
or limiting delivery of the Put Shares or Commitment Shares, as applicable, via
DWAC.

 

“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

“Environmental Laws” shall have the meaning set forth in Section 4.14.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Indemnified Party” shall have the meaning specified in Section 9.2.

 

“Indemnifying Party” shall have the meaning specified in Section 9.2.

 

“Indemnity Notice” shall have the meaning specified in Section 9.3(b).

 

“Intellectual Property” shall mean all trademarks, trademark applications, trade
names, service marks, service mark registrations, service names, patents, patent
applications, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights.

 

“Investment Amount” shall mean the dollar value equal to the amount of Put
Shares referenced in the Put Notice multiplied by the Option Purchase Price
minus the Clearing Costs.

 

“Investor” shall have the meaning specified in the preamble to this Agreement.

 



 - 3 - 

 

 

“Issuer Covered Person” shall have the meaning specified in Section 4.27.

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or any other restriction.

 

“Market Price” shall mean the lowest traded price of the Common Stock on the
Principal Market on the Trading Day immediately preceding the Put Date.

 

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company and/or the Subsidiaries to
enter into and/or perform its obligations under any Transaction Document.

 

“Maximum Commitment Amount” shall mean Two Million Dollars ($2,000,000.00).

 

“Option 1 Maximum Put Amount” shall mean if, on the Put Date, the Market Price
is equal to or exceeds the Threshold Price, then “Option 1 Maximum Put Amount”
shall mean the lesser of (i) 200,000 shares of Common Stock, or (ii) twenty
percent (20%) of the Average Daily Trading Volume. The share amount in this
definition shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar transaction.

 

“Option 1 Put” shall mean the right of the Company to require the Investor to
purchase shares of Common Stock at the Option Purchase Price, subject to the
terms and conditions of this Agreement.

 

“Option 2 Maximum Put Amount” shall mean the lesser of (i) such amount that
equals ten percent (10%) of the daily trading volume of the Common Stock on the
Put Date, and (ii) Two Hundred Thousand Dollars ($200,000.00).

 

“Option 2 Put” shall mean the right of the Company to require the Investor to
purchase shares of Common Stock at the Option Purchase Price, subject to the
terms and conditions of this Agreement.

 

“Option Purchase Price” shall mean $0.436 per share of Common Stock, which
dollar amount shall be appropriately adjusted for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar transaction.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Principal Market” shall mean the NASDAQ stock market.

 

“Put Date” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

 

“Put Notice” shall mean a written notice, substantially in the form of Exhibit A
hereto, addressed to the Investor and setting forth the amount of Put Shares
which the Company intends to require the Investor to purchase pursuant to the
terms of this Agreement.

 



 - 4 - 

 

 

“Put Shares” shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

 

“Registration Rights Agreement” means that agreement in the form attached hereto
as Exhibit D.

 

“Registration Statement” shall have the meaning specified in Section 6.4.

 

“Regulation D” shall mean Regulation D promulgated under the Securities Act.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4.5.

 

“Securities” means, collectively, the Put Shares and the Commitment Shares.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.

 

“Subsidiary” or “Subsidiaries” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

 

“Third Party Claim” shall have the meaning specified in Section 9.3(a).

 

“Threshold Price” shall mean $0.5014 per share of Common Stock, which dollar
amount shall be appropriately adjusted for any reorganization, recapitalization,
stock dividend, stock split, reverse stock split or other similar transaction.

 

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

 

“Transaction Documents” shall mean this Agreement, the Registration Rights
Agreement and all schedules and exhibits hereto and thereto.

 

“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, the
current transfer agent of the Company, and any successor transfer agent of the
Company.

 

“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Put Shares and
the Commitment Shares pursuant to the Transaction Documents, in the form of
Exhibit C attached hereto.

 

“VWAP” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national exchange as included in the term Principal Market, the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on such national exchange on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg L.P. or Quotestream, a
product of QuoteMedia, Inc. (based on a Trading Day from 9:30 a.m. (New York
City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock is not
then traded on a national exchange, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTCQX, OTCQB,
OTC Pink or OTC Bulletin Board (as applicable); (c) if the Common Stock is not
then quoted for trading on the OTCQX, OTCQB, OTC Pink or OTC Bulletin Board and
if prices for the Common Stock are then reported in the OTC markets or a similar
organization or agency, the most recent bid price per share of the Common Stock
so reported that reflects the equivalent of a trading market for the Common
Stock; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company.

 



 - 5 - 

 

 

Article II
PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1      PUTS. Upon the terms and conditions set forth herein
(including, without limitation, the provisions of Article VII), the Company
shall have the right, but not the obligation, to direct the Investor, to process
an:

 

(a)            Option 1 Put by its delivery to the Investor of a Put Notice from
time to time during the Commitment Period, to purchase Put Shares, provided that
notwithstanding any other terms of this Agreement, in each instance, (i) the
Investment Amount is not more than the Option 1 Maximum Put Amount for any
Option 1 Put, (ii) the aggregate Investment Amount of all Option 1 Puts and
Option 2 Puts shall not exceed the Maximum Commitment Amount; (iii) the
aggregate Investment Amount of the Option 1 Put and related Option 2 Put on any
particular Put Date or Clearing Date does not exceed $500,000.00, and (iv) the
lowest traded price of the Common Stock in each of the Put Date and the Trading
Day immediately preceding the respective Put Date must equal or exceed the
Threshold Price; and

 

(b)            Option 2 Put by its delivery to the Investor of a Put Notice from
time to time during the Commitment Period, to purchase Put Shares, provided that
notwithstanding any other terms of this Agreement, in each instance, (i) an
Option 1 Put has been previously and effectively processed and its Clearing Date
is the same day as the Put Notice for the subject Option 2 Put, (ii) the
Investment Amount is not more than the Option 2 Maximum Put Amount for any
Option 2 Put, (iii) the aggregate Investment Amount of all Option 1 Puts and
Option 2 Puts shall not exceed the Maximum Commitment Amount, (iv) the aggregate
Investment Amount of the Option 1 Put and Option 2 Put on any particular Put
Date or Clearing Date does not exceed $500,000.00, (v) all shares of Common
Stock resulting from prior submitted Put Notices for Option 1 Puts have been
delivered, and (vi) the lowest traded price of the Common Stock in each of the
Put Date and the Trading Day immediately preceding the respective Put Date must
exceed the Threshold Price.

 

Section 2.2      MECHANICS.

 

(a)            PUT NOTICE. At any time and from time to time during the
Commitment Period, except as provided in this Agreement, the Company may cause
an Option 1 Put or an Option 2 Put by delivering a Put Notice to the Investor,
subject to satisfaction of the conditions set forth in Section 2.1, Section 7.2
and otherwise provided in this Agreement. The Company shall deliver, or cause to
be delivered, the Put Shares as DWAC Shares to the Investor within two
(2) Trading Days following the Put Date.

 

(b)            DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by e-mail by the Investor if
such notice is received on or prior to 8:30 a.m. EST or (ii) the immediately
succeeding Trading Day if it is received by e-mail after 8:30 a.m. EST on a
Trading Day or at any time on a day which is not a Trading Day.

 



 - 6 - 

 

 

Section 2.3      CLOSINGS.

 

(a)            TIMING. The Closing of an Option 1 Put shall occur within one
(1) Trading Day following the end of the respective Put Date, whereby the
Investor shall deliver the Investment Amount by wire transfer of immediately
available funds to an account designated by the Company. The Closing of an
Option 2 Put shall occur within one (1) Trading Day following the Clearing Date,
whereby the Investor shall deliver the Investment Amount by wire transfer of
immediately available funds to an account designated by the Company. In
addition, on or prior to any such Closing, each of the Company and the Investor
shall deliver to each other all documents, instruments and writings required to
be delivered or reasonably requested by either of them pursuant to this
Agreement in order to implement and effect the transactions contemplated herein.

 

(b)            RETURN OF SURPLUS. If the value of the Put Shares delivered to
the Investor causes the Company to exceed the Maximum Commitment Amount, then
the Investor shall return to the Company the surplus amount of Put Shares
associated with such Option 1 Put or Option 2 Put, and the Option Purchase Price
with respect to such Option 1 Put or Option 2 Put shall be reduced by any
Clearing Costs related to the return of such Put Shares.

 

(c)            RESALES DURING VALUATION PERIOD. The parties acknowledge and
agree that during or after the Put Date, the Investor may contract for, or
otherwise effect, the resale of the subject purchased Put Shares to
third-parties.

 

Article III
REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 3.1      INTENT. The Investor is entering into this Agreement for its
own account, and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

 

Section 3.2      NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges
that it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. Except with respect to the representations, warranties and covenants
contained in this Agreement, the Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

Section 3.3      ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.

 

Section 3.4      AUTHORITY. The Investor has the requisite power and authority
to enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of the Investor is required. Each Transaction Document to which
it is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

 



 - 7 - 

 

 

Section 3.5      NOT AN AFFILIATE. To the Investor’s knowledge, the Investor is
not an officer, director or “affiliate” (as such term is defined in Rule 405 of
the Securities Act) of the Company.

 

Section 3.6      ORGANIZATION AND STANDING. The Investor is an entity duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation with full right, limited liability company power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and the other Transaction Documents.

 

Section 3.7      ABSENCE OF CONFLICTS. The execution and delivery of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Investor,
(b) violate any provision of any indenture, instrument or agreement to which the
Investor is a party or is subject, or by which the Investor or any of its assets
is bound, or conflict with or constitute a material default thereunder,
(c) result in the creation or imposition of any lien pursuant to the terms of
any such indenture, instrument or agreement, or constitute a breach of any
fiduciary duty owed by the Investor to any third party, or (d) require the
approval of any third-party (that has not been obtained) pursuant to any
material contract, instrument, agreement, relationship or legal obligation to
which the Investor is subject or to which any of its assets, operations or
management may be subject.

 

Section 3.8      DISCLOSURE; ACCESS TO INFORMATION. The Investor had an
opportunity to review copies of the SEC Documents filed on behalf of the Company
and has had access to all publicly available information with respect to the
Company; provided, however, that the Investor makes no representation or
warranty hereunder with respect to any SEC Document and is relying on the
representations and warranties of the Company in Article IV with respect to the
SEC Documents.

 

Section 3.9      MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertisement
regarding the Securities.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules hereto that as of the Execution Date and at each
Closing Date:

 

Section 4.1      ORGANIZATION OF THE COMPANY. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Each
of the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Each of the Company and the Subsidiaries is not in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



 - 8 - 

 

 

Section 4.2      AUTHORITY. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its board of directors or stockholders is required. Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

Section 4.3      CAPITALIZATION. The Company’s capitalization as of March 23,
2020 is set forth on Schedule 4.3. Except as disclosed in the Company’s SEC
Reports, the Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed in the Company’s SEC Reports, and except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

Section 4.4      LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. Except as set forth in Schedule
4.4, the Company has not, in the twelve (12) months preceding the Execution
Date, received notice from the Principal Market to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market. Except as set forth in Schedule 4.4, the Company is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements.

 



 - 9 - 

 

 

Section 4.5      SEC DOCUMENTS; DISCLOSURE. Except as set forth in Schedule 4.5,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
(1) year preceding the Execution Date (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
other federal laws, rules and regulations applicable to such SEC Documents, and
none of the SEC Documents when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments). The Company maintains a system of internal accounting controls
appropriate for its size. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is not disclosed by the Company in its financial statements or
otherwise that would be reasonably likely to have a Material Adverse Effect.
Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting transactions in securities of the Company.

 

Section 4.6      VALID ISSUANCES. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be validly issued, fully paid, and non-assessable, free and clear of all
Liens imposed by the Company, other than restrictions on transfer provided for
in the Transaction Documents and under the Securities Act.

 

Section 4.7      NO CONFLICTS. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Put Shares and the Commitment
Shares, do not and will not: (a) result in a violation of the Company’s or any
Subsidiary’s certificate or articles of incorporation, by-laws or other
organizational or charter documents, (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, instrument or any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company or any Subsidiary is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect), nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect. The Company
is not required under federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or the other Transaction Documents
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company in connection with the issuance of the Commitment Shares
or subsequent to any Closing or any registration statement that may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of Investor herein.

 



 - 10 - 

 

 

Section 4.8      NO MATERIAL ADVERSE CHANGE. No event has occurred that would
have a Material Adverse Effect on the Company or any Subsidiary that has not
been disclosed in subsequent SEC filings.

 

Section 4.9      LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the
SEC Reports, there are no actions, suits, investigations, inquiries or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties, nor
has the Company received any written or oral notice of any such action, suit,
proceeding, inquiry or investigation, which would have a Material Adverse Effect
or would require disclosure under the Securities Act or the Exchange Act. No
judgment, order, writ, injunction or decree or award has been issued by or, to
the knowledge of the Company, requested of any court, arbitrator or governmental
agency which would have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any Subsidiary, or any current
or former director or officer of the Company or any Subsidiary.

 

Section 4.10      REGISTRATION RIGHTS. Except as disclosed in the SEC Reports,
no Person (other than the Investor) has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.

 

Section 4.11      INVESTOR’S STATUS. The Company acknowledges and agrees that
the Investor is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Investor is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Investor or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and advisors.

 

Section 4.12      NO GENERAL SOLICITATION; NO INTEGRATED OFFERING. Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Securities. Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of the offer and sale of any of the Securities
under the Securities Act, whether through integration with prior offerings or
otherwise, or cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 



 - 11 - 

 

 

Section 4.13      INTELLECTUAL PROPERTY RIGHTS. The Company and each Subsidiary
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s, nor any Subsidiary’s
material Intellectual Property has expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within three years from the date
of this Agreement. The Company does not have any knowledge of any infringement
by the Company and/or any Subsidiary of any material Intellectual Property of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company and/or any Subsidiary regarding the infringement of any
Intellectual Property, which could reasonably be expected to have a Material
Adverse Effect.

 

Section 4.14      ENVIRONMENTAL LAWS. To the Company’s knowledge, the Company
and each Subsidiary (i) is in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its respective businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.15      TITLE. Except as disclosed in the SEC Documents, the Company
and each Subsidiary has good and marketable title in fee simple to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of the Company and each Subsidiary,
in each case free and clear of all Liens and, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company or any Subsidiary is
held under valid, subsisting and enforceable leases with which the Company is in
compliance with such exceptions as are not material and do not interfere with
the use made and proposed to be made of such property and buildings by the
Company or any Subsidiary.

 

Section 4.16      INSURANCE. The Company and each Subsidiary is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and each Subsidiary is engaged.
To the Company’s knowledge, neither the Company, nor any Subsidiary has been
refused any insurance coverage sought or applied for, and the Company has no
reason to believe that it or any Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company,
taken as a whole.

 

Section 4.17      REGULATORY PERMITS. The Company and each Subsidiary possesses
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
businesses, and neither the Company, nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 



 - 12 - 

 

 

Section 4.18      TAX STATUS. The Company and each Subsidiary has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

Section 4.19      TRANSACTIONS WITH AFFILIATES. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any Subsidiary,
and to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of the
lesser of (i) $120,000 or (ii) one percent of the average of the Company’s total
assets at year end for the last two completed fiscal years, other than for
(i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company or any
Subsidiary and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

Section 4.20      APPLICATION OF TAKEOVER PROTECTIONS. The Company and its board
of directors have taken or will take prior to the Execution Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the articles of
incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

 

Section 4.21      FOREIGN CORRUPT PRACTICES. Neither the Company, any
Subsidiary, nor to the knowledge of the Company, any agent or other Person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any Person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

Section 4.22      SARBANES-OXLEY. The Company is in compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it.

 



 - 13 - 

 

 

Section 4.23      CERTAIN FEES. No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Investor shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of any Persons for fees of a type contemplated
in this Section 4.23 that may be due in connection with the transactions
contemplated by the Transaction Documents.

 

Section 4.24      INVESTMENT COMPANY. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.25      ACCOUNTANTS. The Company’s accountants are set forth in the
SEC Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

Section 4.26      NO MARKET MANIPULATION. Neither the Company, nor any
Subsidiary has, and to its knowledge no Person acting on either of their behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or, paid any compensation for soliciting purchases of, any
of the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.

 

Section 4.27      NO DISQUALIFICATION EVENTS. None of the Company, any
Subsidiary, any of their predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company or any Subsidiary participating
in the offering contemplated hereby, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

 

Section 4.28      MONEY LAUNDERING. The Company and each Subsidiary is in
compliance with, and has not previously violated, the USA PATRIOT ACT of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V.

 

Section 4.29      ILLEGAL OR UNAUTHORIZED PAYMENTS; POLITICAL CONTRIBUTIONS.
Neither the Company, nor any Subsidiary has, nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company,
any Subsidiary or any other business entity or enterprise with which the Company
is or has been affiliated or associated, has, directly or indirectly, made or
authorized any payment, contribution or gift of money, property, or services,
whether or not in contravention of applicable law, (a) as a kickback or bribe to
any Person or (b) to any political organization, or the holder of or any
aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company.

 

Section 4.30      SHELL COMPANY STATUS. The Company is not currently an issuer
identified in Rule 144(i)(1)(i) under the Securities Act, is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act, as applicable during the preceding 12 months, and, as of a date at
least one year prior to the Execution Date, has filed current “Form 10
information” with the SEC (as defined in Rule 144(i)(3) of the Securities Act)
reflecting its status as an entity that is no longer an issuer described in
Rule 144(i)(1)(i) of the Securities Act.

 



 - 14 - 

 

 

Section 4.31      ABSENCE OF SCHEDULES. In the event that on the Execution Date,
the Company does not deliver any disclosure schedule contemplated by this
Agreement, the Company hereby acknowledges and agrees that (i) each such
undelivered disclosure schedule shall be deemed to read as follows: “Nothing to
Disclose”, and (ii) the Investor has not otherwise waived delivery of such
disclosure schedule.

 

Article V
COVENANTS OF INVESTOR

 

Section 5.1      COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor’s
trading activities with respect to shares of Common Stock will be in compliance
with all applicable state and federal securities laws and regulations and the
rules and regulations of FINRA and the Principal Market.

 

Section 5.2      SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor any
affiliate of the Investor acting on its behalf or pursuant to any understanding
with it, will execute any Short Sales during the period from the Execution Date
to the end of the Commitment Period. For the purposes hereof, and in accordance
with Regulation SHO, the sale after delivery of a Put Notice of such number of
shares of Common Stock reasonably expected to be purchased under a Put Notice
shall not be deemed a Short Sale. The Investor shall, until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents. The Investor agrees not to
disclose any Confidential Information of the Company to any third party, except
for attorneys, accountants, advisors who have a need to know such Confidential
Information and are bound by confidentiality, and shall not use any Confidential
Information for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby. The Investor acknowledges that the
Confidential Information of the Company shall remain the property of the Company
and agrees that it shall take all reasonable measures to protect the secrecy of
any Confidential Information disclosed by the Company.

 

Article VI
COVENANTS OF THE COMPANY

 

Section 6.1      RESERVATION OF COMMON STOCK. [REMOVED AND RESERVED]

 

Section 6.2      LISTING OF COMMON STOCK. The Company shall promptly secure the
listing of all of the Put Shares and Commitment Shares to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and shall use commercially reasonable best efforts to maintain, so
long as any shares of Common Stock shall be so listed, the listing of all such
Put Shares and Commitment Shares from time to time issuable hereunder. The
Company shall use its commercially reasonable efforts to continue the listing
and trading of the Common Stock on the Principal Market (including, without
limitation, maintaining sufficient net tangible assets) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of FINRA and the Principal Market. The Company shall not take
any action that would reasonably be expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall
promptly, and in no event later than the following Trading Day, provide to the
Investor copies of any notices it receives from any Person regarding the
continued eligibility of the Common Stock for listing on the Principal Market.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 6.2). The Company shall take all action necessary
to ensure that its Common Stock can be transferred electronically as DWAC
Shares.

 



 - 15 - 

 

 

Section 6.3      OTHER EQUITY LINES. So long as this Agreement remains in
effect, the Company covenants and agrees that it will not, without the prior
written consent of the Investor, enter into any other equity line of credit
agreement with any other party, without the Investor’s prior written consent,
which consent may be granted or withheld in the Investor’s sole and absolute
discretion.

 

Section 6.4      FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The
Company agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two
(2) Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. Pursuant to the terms of the Registration Rights
Agreement, the Company shall also file with the SEC, on or before April 8, 2020,
a registration statement on Form S-3 or Form S-1 (the “Registration Statement”)
covering only the resale of the Put Shares and Commitment Shares.

 

Section 6.5      ISSUANCE OF COMMITMENT SHARES. In consideration for the
Investor’s execution and delivery of, and performance under this Agreement, the
Company shall cause the Transfer Agent to issue the Commitment Shares to the
Investor on the Execution Date, provided that, in the event that the issuance of
the Commitment Shares must be approved by the Company’s stockholders, the
Company shall use its best efforts to obtain approval prior to the 90th day
following the Execution Date, and such issuance of Commitment Shares shall occur
within three (3) days of such approval. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned as of the Execution Date, and except for
the above proviso in this Section 6.5, the issuance of the Commitment Shares is
not contingent upon any other event or condition, including, without limitation,
the effectiveness of the Registration Statement or the Company’s submission of a
Put Notice to the Investor and irrespective of any termination of this
Agreement. Following the issuance of the Commitment Shares, the Company shall
include on any registration statement filed with the SEC (other than a
registration statement on Form S-4 or S-8), all contemplated Commitment Shares,
provided that, in addition to all other remedies at law or in equity or
otherwise under this Agreement, failure to do so will result in liquidated
damages of $25,000.00, being immediately due and payable to the Investor at its
election in the form of cash payment.

 



 - 16 - 

 

 

Section 6.6      DUE DILIGENCE; CONFIDENTIALITY; NON-PUBLIC INFORMATION. The
Investor shall have the right, from time to time as the Investor may reasonably
deem appropriate, to perform reasonable due diligence on the Company during
normal business hours. The Company, each Subsidiary and their respective
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor’s due diligence of the Company. The Company agrees not to
disclose any Confidential Information of the Investor to any third party, except
for attorneys, accountants, advisors who have a need to know such Confidential
Information and are bound by confidentiality, and shall not use any Confidential
Information for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby. The Company acknowledges that the
Confidential Information of the Investor shall remain the property of the
Investor and agrees that it shall take all reasonable measures to protect the
secrecy of any Confidential Information disclosed by the Investor. The Company
confirms that neither it nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
might constitute material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, and the Company shall have had at least twenty-four (24)
hours to publicly disclose such material, non-public information prior to any
such disclosure by the Investor, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any Subsidiary, or any of
their respective directors, officers, employees, stockholders, affiliates or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

 

Section 6.7      PURCHASE RECORDS. The Company shall maintain records showing
the Available Amount at any given time and the date, Investment Amount and Put
Shares for each Option 1 Put or Option 2 Put, contained in the applicable Put
Notice.

 

Section 6.8      TAXES. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

 

Section 6.9      USE OF PROCEEDS. The Company will use the net proceeds from the
offering of Put Shares hereunder in the manner described in the Registration
Statement or the SEC Documents.

 

Section 6.10     OTHER TRANSACTIONS. The Company shall not enter into, announce
or recommend to its stockholders any agreement, plan, arrangement or transaction
in or of which the terms thereof would restrict, materially delay, conflict with
or impair the ability or right of the Company to perform its obligations under
the Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Put Shares and the Commitment Shares to the Investor in
accordance with the terms of the Transaction Documents.

 

Section 6.11     INTEGRATION. In any case subject to the terms of the
Registration Rights Agreement, from and after the Execution Date, neither the
Company, nor or any of its Subsidiaries or affiliates will, and the Company
shall use its reasonable best efforts to ensure that no Person acting on their
behalf will, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, under circumstances that would require
registration of the offer and sale of any of the Securities under the Securities
Act.

 

Section 6.12     TRANSACTION DOCUMENTS. On the Execution Date, the Company shall
deliver to the Investor executed copies of all of the Transaction Documents.

 



 - 17 - 

 

 

Article VII
CONDITIONS TO DELIVERY OF PUT NOTICES AND CONDITIONS TO CLOSING

 

Section 7.1      CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND
SELL PUT SHARES. The right of the Company to issue and sell the Put Shares to
the Investor is subject to the satisfaction of each of the conditions set forth
below:

 

(a)            ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the Execution Date and as of the date of each Closing as
though made at each such time.

 

(b)            PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to such Closing.

 

(c)            REGISTRATION STATEMENT. The Company shall not have the right to
issue any Put Shares if the Registration Statement, and any amendment or
supplement thereto, shall fail to be and remain effective for the resale by the
Investor of the Put Shares.

 

Section 7.2      CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE
PUT SHARES. The obligation of the Investor hereunder to purchase Put Shares is
subject to the satisfaction of each of the following conditions:

 

(a)            REGISTRATION STATEMENT. The Registration Statement, and any
amendment or supplement thereto, shall be and remain effective for the resale by
the Investor of the Put Shares and (i) neither the Company nor the Investor
shall have received notice that the SEC has issued or intends to issue a stop
order with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so and (ii) no
other suspension of the use of, or withdrawal of the effectiveness of, such
Registration Statement or related prospectus shall exist. The Company shall have
prepared and filed with the SEC a final and complete prospectus (the preliminary
form of which shall be included in the Registration Statement) and shall have
delivered to the Investor a true and complete copy thereof. Such prospectus
shall be current and available for the resale by the Investor of all of the Put
Shares covered thereby.

 

(b)            ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the Execution Date and as of the date of each Closing
(except for representations and warranties under the first sentence of
Section 4.3, which are specifically made as of the Execution Date and shall be
true and correct in all respects as of the Execution Date).

 

(c)            PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.

 

(d)            NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by the Transaction Documents, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by the Transaction Documents.

 

(e)            ADVERSE CHANGES. Since the date of filing of the Company’s most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.

 



 - 18 - 

 

 

(f)            NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or FINRA, or otherwise halted for any reason, and the Common
Stock shall have been approved for listing or quotation on and shall not have
been delisted from the Principal Market. In the event of a suspension,
delisting, or halting for any reason, of the trading of the Common Stock, as
contemplated by this Section 7.2(f), the Investor shall have the right to return
to the Company any remaining amount of Put Shares associated with such Option 1
Put or Option 2 Put, and the Option Purchase Price with respect to such Option 1
Put or Option 2 Put shall be reduced accordingly.

 

(g)            BENEFICIAL OWNERSHIP LIMITATION. The number of Put Shares to be
purchased by the Investor shall not exceed the number of such shares that, when
aggregated with all other shares of Common Stock then owned by the Investor
beneficially or deemed beneficially owned by the Investor, would result in the
Investor owning more than the Beneficial Ownership Limitation (as defined
below), as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. For purposes of this Section 7.2(g), in the
event that the amount of Common Stock outstanding, as determined in accordance
with Section 16 of the Exchange Act and the regulations promulgated thereunder,
is greater on a Closing Date than on the date upon which the Put Notice
associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether the Investor, when aggregating all purchases of Common Stock made
pursuant to this Agreement, would own more than the Beneficial Ownership
Limitation following such Closing Date. The “Beneficial Ownership Limitation”
shall be 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable pursuant to a Put Notice.

 

(h)            NO KNOWLEDGE. The Company shall have no knowledge of any event
more likely than not to have the effect of causing the Registration Statement to
be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
such Put Notice is deemed delivered). The Company shall have no knowledge of any
untrue statement (or alleged untrue statement) of a material fact or omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in the Registration Statement, any
effective registration statement filed pursuant to the Registration Rights
Agreement or any post-effective amendment or prospectus which is a part of the
foregoing, unless the Company has filed an amendment with the SEC or taken such
other.

 

(i)            NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of
the Put Shares shall not violate the shareholder approval requirements of the
Principal Market.

 

(j)            OFFICER’S CERTIFICATE. On the date of delivery of each Put
Notice, the Investor shall have received the Closing Certificate executed by an
executive officer of the Company and to the effect that all the conditions to
such Closing shall have been satisfied as of the date of each such certificate.

 

(k)            DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not
subject to a “DTC chill.”

 

(l)            SEC DOCUMENTS. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act
(other than Forms 8-K) shall have been filed with the SEC.

 



 - 19 - 

 

 

(m)            TRANSFER AGENT INSTRUCTION LETTER. The Transfer Agent Instruction
Letter shall have been executed and delivered by the Company to the Transfer
Agent and acknowledged and agreed to in writing by the Transfer Agent, and the
Company shall have no knowledge of any fact or circumstance that would prevent
the Transfer Agent from complying with the terms of the Transfer Agent
Instruction Letter.

 

(n)            SHARE RESERVE. [REMOVED AND RESERVED]

 

(o)            NO VIOLATION. No statute, regulation, order, guidance, decree,
writ, ruling or injunction shall have been enacted, entered, promulgated,
threatened or endorsed by any federal, state, local or foreign court or
governmental authority of competent jurisdiction, including, without limitation,
the SEC, which prohibits the consummation of or which would materially modify or
delay any of the transactions contemplated by the Transaction Documents.

 

(p)            LEGAL OPINION. The Company shall cause to be delivered to the
Investor a written opinion of counsel satisfactory to the Investor, in form and
substance satisfactory to the Investor and its counsel, relating to the
availability and effectiveness of the Registration Statement, as supplemented by
any prospectus supplement or amendment thereto, and regarding the Company’s
compliance with the Delaware Statutes and the federal securities laws of the
United States in the issuance, sale and registration of the Put Shares.

 

Article VIII
LEGENDS

 

Section 8.1      NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall
be placed on the share certificates representing the Put Shares.

 

Section 8.2      INVESTOR’S COMPLIANCE. Nothing in this Article VIII shall
affect in any way the Investor’s obligations hereunder to comply with all
applicable securities laws upon the sale of the Common Stock.

 

Article IX
NOTICES; INDEMNIFICATION

 

Section 9.1      NOTICES. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served,
(b) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or e-mail as a PDF,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by e-mail at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur.

 



 - 20 - 

 

 

The addresses for such communications shall be:

 

If to the Company:

 

Jaguar Health, Inc.

201 Mission Street, Suite 2375

San Francisco, CA 94105

Attention: Lisa A. Conte, CEO

E-mail: lconte@jaguar.health

 

with a copy to (that shall not constitute notice)

 

Reed Smith LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attention: Donald C. Reinke, Esq.

Email: dreinke@reedsmith.com

 

If to the Investor:

 

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam Long, Managing Partner

 

with a copy to (that shall not constitute notice)

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

Either party hereto may from time to time change its address or e-mail for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.

 

Section 9.2      INDEMNIFICATION. Each party hereto (an “Indemnifying Party”)
agrees to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents and representatives, and each Person
or entity, if any, who controls such party within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or the rules and
regulations thereunder (an “Indemnified Party”) from and against any and all
Damages, joint or several, and any and all actions in respect thereof to which
the Indemnified Party becomes subject to, resulting from, arising out of or
relating to (i) any misrepresentation, breach of warranty or nonfulfillment of
or failure to perform any covenant or agreement on the part of the Indemnifying
Party contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
registration statement pursuant to the Registration Rights Agreement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party’s failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party’s negligence, recklessness, fraud,
willful misconduct or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).

 



 - 21 - 

 

 

Section 9.3      METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:

 

(a)            In the event any claim or demand in respect of which an
Indemnified Party might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an affiliate thereof (a “Third Party Claim”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party’s claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a “Claim Notice”)
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party’s ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “Dispute Period”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under
Section 9.2 and whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim.

 

(i)            If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party’s delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided, further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.

 



 - 22 - 

 

 

(ii)            If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to this Section 9.3(a), or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party(with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this clause (ii) or of the Indemnifying
Party’s participation therein at the Indemnified Party’s request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

 

(iii)            If the Indemnifying Party notifies the Indemnified Party that
it does not dispute its liability or the amount of its liability to the
Indemnified Party with respect to the Third Party Claim under Section 9.2 or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 9.2 and the Indemnifying Party shall pay the
amount of such Damages to the Indemnified Party on demand. If the Indemnifying
Party has timely disputed its liability or the amount of its liability with
respect to such Third Party Claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(b)            In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an “Indemnity Notice”) with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party’s rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 



 - 23 - 

 

 

(c)            The Indemnifying Party agrees to pay the Indemnified Party,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.

 

(d)            The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

 

Article X
MISCELLANEOUS

 

Section 10.1      GOVERNING LAW. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflicts of law (whether of the State of New York or any
other jurisdiction).

 

Section 10.2      ARBITRATION. Any disputes, claims, or controversies arising
out of or relating to the Transaction Documents, or the transactions,
contemplated thereby, or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be referred to and resolved solely and
exclusively by binding arbitration to be conducted before the Judicial
Arbitration and Mediation Service (“JAMS” ), or its successor pursuant the
expedited procedures set forth in the JAMS Comprehensive Arbitration Rules and
Procedures (the “Rules” ), including Rules 16.1 and 16.2 of those Rules. The
arbitration shall be held in New York, New York, before a tribunal consisting of
three (3) arbitrators each of whom will be selected in accordance with the
“strike and rank” methodology set forth in Rule 15. Either party to this
Agreement may, without waiving any remedy under this Agreement, seek from any
federal or state court sitting in the State of New York any interim or
provisional relief that is necessary to protect the rights or property of that
party, pending the establishment of the arbitral tribunal. The costs and
expenses of such arbitration shall be paid by and be the sole responsibility of
the Company, including but not limited to the Investor’s attorneys’ fees and
each arbitrator’s fees. The arbitrators’ decision must set forth a reasoned
basis for any award of damages or finding of liability. The arbitrators’
decision and award will be made and delivered as soon as reasonably possibly and
in any case within sixty (60) days’ following the conclusion of the arbitration
hearing and shall be final and binding on the parties and may be entered by any
court having jurisdiction thereof.

 

Section 10.3      JURY TRIAL WAIVER. THE COMPANY AND THE INVESTOR HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

 



 - 24 - 

 

 

Section 10.4      ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the Company and the Investor and their respective successors.
Neither this Agreement nor any rights of the Investor or the Company hereunder
may be assigned by either party to any other Person.

 

Section 10.5      NO THIRD PARTY BENEFICIARIES. This Agreement is intended for
the benefit of the Company and the Investor and their respective successors, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as set forth in Article IX.

 

Section 10.6      TERMINATION. The Company may terminate this Agreement at any
time by written notice to the Investor, except while the Investor holds any of
the Put Shares. In addition, this Agreement shall automatically terminate on the
earlier of (i) the end of the Commitment Period; (ii) the date that the Company
sells and the Investor purchases the Maximum Commitment Amount; or (iii) the
date in which the Registration Statement is no longer effective, or (iv) the
date that, pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property or the Company makes a general assignment for the benefit of
its creditors; provided, however, that the provisions of Articles III, IV, V,
VI, IX and the agreements and covenants of the Company and the Investor set
forth in this Article X shall survive the termination of this Agreement for the
maximum length of time allowed under applicable law.

 

Section 10.7      ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

Section 10.8      FEES AND EXPENSES. Except as expressly set forth in the
Transaction Documents or any other writing to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.
The Investor shall withhold $25,000.00 from the Investment Amount with respect
to the first Option 1 Put/Option 2 Put under this Agreement for reimbursement of
the Investor’s transaction fees relating to the preparation of the Transaction
Documents.

 

Section 10.9      COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by e-mail of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 10.10      SEVERABILITY. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.

 

Section 10.11      FURTHER ASSURANCES. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



 - 25 - 

 

 

Section 10.12      NO STRICT CONSTRUCTION. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 10.13      EQUITABLE RELIEF. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Investor by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that the Investor shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.

 

Section 10.14      TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 10.15      AMENDMENTS; WAIVERS. No provision of this Agreement may be
amended or waived by the parties from and after the date that is one (1) Trading
Day immediately preceding the initial filing of the Registration Statement with
the SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

Section 10.16      PUBLICITY. The Company and the Investor shall consult with
each other in issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and no party shall issue
any such press release or otherwise make any such public statement, other than
as required by law, without the prior written consent of the other parties,
which consent shall not be unreasonably withheld or delayed, except that no
prior consent shall be required if such disclosure is required by law, in which
such case the disclosing party shall provide the other party with prior notice
of such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that this Agreement and all or part of the Transaction Documents may be deemed
to be “material contracts,” as that term is defined by Item 601(b)(10) of
Regulation S-K, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the
Securities Act or the Exchange Act. The Investor further agrees that the status
of such documents and materials as material contracts shall be determined solely
by the Company, in consultation with its counsel.

 

** Signature Page Follows **

 



 - 26 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the Execution Date.

 

  JAGUAR HEALTH, INC.           By:   /s/ Lisa A. Conte   Name: Lisa A. Conte  
Title: President & CEO           OASIS CAPITAL, LLC           By: /s/ Adam Long
  Name: Adam Long   Title: Managing Partner

 

** Signature Page to Equity Purchase Agreement **

 

 

 

 

EXHIBIT A

 

FORM OF PUT NOTICE

 

TO: OASIS CAPITAL, LLC

 

DATE:___________________

 

We refer to the Equity Purchase Agreement, dated March 24, 2020 (the
“Agreement”), entered into by and between Jaguar Health, Inc. and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined
herein, have the same meaning when used herein.

 

We hereby:

 

1)      Give you notice that we require you to purchase ___________________Put
Shares pursuant to an [ ] Option 1 Put or [ ] Option 2 Put; and

 

2)      The purchase price per share, pursuant to the terms of the Agreement, is
___________________; and

 

3)      Certify that, as of the date hereof, the conditions set forth in
Section 7.2 of the Agreement are satisfied.

 

  JAGUAR HEALTH, INC.           By:                              Name:   Title:

 



 

